Citation Nr: 0619890	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for duodenal ulcer disease 
with sigmoid colon diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision rendered by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein it was determined that new 
and material evidence had not been received to reopen a 
previously-denied claim for service connection for duodenal 
ulcer disease with sigmoid colon diverticulitis.  In a 
January 2006 decision, the Board found that new and material 
evidence had been received, and that the claim had been 
reopened; the case was accordingly remanded to the RO for 
further development.  The claim is again before the Board for 
appellate consideration.


FINDING OF FACT

Competent medical evidence does not establish a nexus between 
inservice gastrointestinal complaints and duodenal ulcer 
disease and diverticulitis first shown many years following 
the veteran's separation from service.


CONCLUSION OF LAW

Duodenal ulcer disease with sigmoid colon diverticulitis was 
not incurred in or aggravated by active service, nor may such 
disability be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in May 2003 and February 2006.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  The May 2003 
letter, which set forth the criteria for both service 
connection and new and material evidence, was issued prior to 
the June 2003 initial rating action, and there is therefore 
no prejudicial timing defect under Pelegrini.  While the 
second letter was issued subsequent to that rating action, 
the RO later in February 2006 readjudicated the veteran's 
claim, characterized at that time as entitlement to service 
connection for duodenal ulcer disease and sigmoid colon 
diverticulitis, as indicated by the supplemental statement of 
the case issued at that time.  There is no indication that 
the veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice with regard to assignment of a 
disability rating and/or an effective date, in the event of 
award of the benefit sought, was not provided in the VCAA 
letters sent to the veteran.  However, inasmuch as service 
connection for the disability(ies) at issue is not awarded 
herein, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  



Duty to assist

With regard to the duty to assist, VA and private medical 
records have been associated with the veteran's claims file, 
along with the report of a VA examination solicited by the 
Board.  The veteran was offered, and took advantage of, the 
opportunity to present testimony at the RO and before a 
member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for certain enumerated 
disorders, to include duodenal ulcer disease, when that 
disorder is manifested to a compensable degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence clearly establishes that the veteran currently 
has duodenal ulcer disease and diverticulitis; the post-
service medical record is replete with references to 
treatment accorded him for such disability.  This matter is 
not in dispute, and Hickson element (1) is met with regard to 
the disability that is the subject of this appeal.

The veteran's service medical records also indicate the 
possible presence of a gastric disorder.  While his service 
entrance examination, dated in October 1944, shows that all 
pertinent systems were normal, medical treatment records 
dated in 1946, prior to his service separation, reflect 
complaints of gastrointestinal problems.  A February 1946 
record indicates a preliminary diagnosis of duodenal ulcer, 
with an eight-month history of a burning pain in the 
epigastric region; this record shows, however, that a 
complete physical examination was negative, and that 
psychoneurosis was the most likely diagnosis.  A March 1946 
service treatment record shows that the veteran was accorded 
continued treatment for epigastric complaints, that he 
responded well to an ulcer treatment regime, and that 
diagnostic testing showed no evidence of a defect in the 
stomach, esophagus or duodenum.  The report indicates that 
the veteran's symptoms were "probably psychosomatic," with 
the diagnosis changed from duodenal ulcer to "no disease."  
The report of his service separation medical examination, 
dated in July 1946, again indicates that all pertinent 
systems were evaluated as normal.

It is unclear whether the veteran in fact had epigastric 
symptoms during service; service medical records suggest that 
his complaints were psychiatric in nature, without clinical 
symptoms.  Nonetheless, even if the Board was to assume, 
solely for the purpose of this discussion, that epigastric 
problems that were clinical, as opposed to psychiatric, in 
origin were manifested during service (thereby meeting 
Hickson element (2)), service connection still requires 
satisfaction of Hickson element (3), a medical nexus.

The medical evidence, however, is devoid of evidence whereby 
such a nexus is established.  In medical statements dated in 
October 2003 and March 2004, a VA nurse practitioner 
indicated that the veteran might have had "amebiasis" in 
service, and that, "although I have no proof, it is possible 
that he had gastric problems while serving in the military 
(per medical history)."  This nurse practitioner has not 
established that she has the specific expertise to render an 
opinion with regard to gastrointestinal disorders and, as 
such, her statements cannot be deemed to be dispositive of 
the question of medical nexus.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data).  It must also be noted that her statements are 
premised on the history as provided by the veteran, with an 
admission that she "ha[d] no proof," and their probative 
value must be evaluated accordingly.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229 (1993) (Board was not required to 
accept the medical opinions of two doctors who rendered 
diagnoses of PTSD almost 20 years after the claimant's 
separation from service and who relied on history as related 
by the claimant as the basis for those diagnoses); see also 
Owens v. Brown, 7 Vet. App. 429 (1995) (Board not required to 
accept uncorroborated testimony of claimant as to dental 
treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); and Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history).

The report of a February 2006 VA examination, specifically 
undertaken to address the question of nexus, likewise fails 
to establish that there is any relationship between a current 
epigastric disability and the veteran's inservice complaints.  
With regard to whether a currently manifested 
gastrointestinal disability was etiologically related to 
active service, the examiner indicated that an answer would 
be mere speculation.  The examiner further noted that the 
veteran, while exhibiting negative symptoms while in service, 
had positive h. pylori infection, a disorder that can persist 
for many years and manifested by stomach discomfort.  The 
examiner commented the veteran "very well" may have had 
this infection in 1944, but that "as no tests were done and 
h. pylori was not even discovered then...I cannot say [that the 
veteran's] current burning stomach condition is casually or 
etiologically related."

In brief, the medical evidence relating the veteran's current 
epigastric complaints to his service is of little probative 
value; such evidence is either based on the veteran's history 
and proffered by one not shown to have the specific medical 
expertise to render a medical conclusion, or at best 
indicates that any such relationship would be no more than 
speculation.  Such evidence does not provide a basis for 
finding that it is as likely as not that any current 
epigastric disorder, such as a duodenal ulcer or sigmoid 
colon diverticulitis, began during service.  Moreover, while 
the veteran has also alleged that there is a medical 
relationship between his current epigastric problems and 
service, he too has not shown that he has the medical 
training to render such findings, and the probative value of 
his contentions must be weighed against the absence of 
conclusive medical evidence that supports his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (lay persons 
cannot offer opinions requiring medical knowledge).

It must further be noted that, while the post-service medical 
evidence shows that the veteran was accorded treatment for 
epigastric problems characterized as a duodenal ulcer, it 
does not show that such a disorder was manifested to a 
compensable degree within one year after his separation from 
active service (that is, by July 1947).  The earliest post-
service medical record indicating a diagnosis of duodenal 
ulcer is dated in August 1963, more than 17 years following 
his service separation.  An undated private medical record, 
while noting a diagnosis of duodenal ulcer, also notes that 
the veteran weighed 145 "[w]hen he got married in 1955."  
Although the date that this record was prepared cannot be 
ascertained, it clearly post-dates July 1947.  Accordingly, 
the presumptions that are accorded a duodenal ulcer, when 
manifested to a compensable degree within one year after 
service separation, are not for application in this case.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a duodenal ulcer and sigmoid colon 
diverticulitis.  His claim, therefore, fails.


ORDER

Service connection for duodenal ulcer disease with sigmoid 
colon diverticulitis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


